Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed November 18, 2021. Claims 2, 4-13, 15-31 are pending in the application. Claims 2, 4, 6, 7, 15, 22, 23, 24, and 27 have been amended. Claims 8, 9, 10, 11, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 2, 4-7, and 15-31 will presently be examined to the extent they read on the elected subject matter of record.
Interview Request
Applicants request for an interview is acknowledged and granted.  Please contact the examiner at the number indicated below to arrange a mutually beneficial time.

Status of the Claims
The rejection of claim 32 rejected under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claimed invention is directed to non-statutory subject matter is withdrawn due to Applicant’s cancellation of the claim.
The rejection of claims 2, 4-7, and 15-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,561,641 (‘641) is maintained.
The rejection of claims 2, 4-7, and 15-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being is withdrawn due to Applicant’s amendment of the claims to cancel the term prevent.
The rejection of claims 27-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment, treats, and treating of a parasite infections or infestations with a compound of formula (Ia), does not reasonably provide enablement for prevention, prevents, and preventing of a parasite infection or infestation with any isoxazoline active agent, as claimed is maintained.
The rejection of claims 1 and 14 under 35 U.S.C. 102(a)(2) as being anticipated by de Rose et al. (US 2016/0081986) is withdrawn due to the cancellation of claims 1 and 14.
The rejection of claims 1-7 and 14-31 under 35 U.S.C. 103 as being unpatentable over Lahm et al. (US 8,410,153) in view of Wang et al. (CN103720652) and Tian et al. (CN101548945) is withdrawn due to Applicant’s amendment of the claims.
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections  presently being applied to the instant application.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4-7, and 15-21, and 27-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 15-21 of U.S. Patent No. 10,561,641 (‘641). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a long-acting injectable composition for treatment of parasite infestations or infections in an animal comprising an antiparasitic effective amount of a) at least one isoxazoline active agent, 
    PNG
    media_image1.png
    119
    270
    media_image1.png
    Greyscale
, b) poloxamer 124 or poloxamer 181 , at least one polar organic solvent miscible with water, wherein no other pharmaceutically acceptable polymers are present. Each recites the at least one isoxazoline active agent is a compound of the following formula
    PNG
    media_image2.png
    148
    307
    media_image2.png
    Greyscale
, Compound of formula (I), instant application. Each has claims directed to method of treating a parasitic infection or infestation in an animal in need thereof for a period of 3 to 6 months which comprises administering the long acting injectable formulation comprising the isoxazoline compound. U.S. Patent No. ‘641 differs from the instant application in that the U.S. Patent No. ‘641 recites the isoxazoline is a compound of Formula (Ib)
    PNG
    media_image3.png
    104
    229
    media_image3.png
    Greyscale
. However, it would have been obvious to one of ordinary skill in the art that the compound of Formula (Ib) falls within the scope of the compound of formula (I) that is currently claimed. This is evidenced by claim 4 of the instant application. Each recites the composition comprises poloxamer 124 or poloxamer 181, a co-solvent, optionally an antioxidant and optionally a pharmaceutically acceptable additive, wherein there are no other polymers in the composition. For these . 
Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. Applicant argues that the double patenting rejections are rendered moot because the claims are now amended. In response to Applicant’s argument, while the claims have been amended, the instant claims are still an obvious variant of U.S. Patent No. 10,561,641, as indicated above. Each is drawn to a long-acting injectable composition for treatment of parasite infestations or infections in an animal comprising an antiparasitic effective amount of a) at least one isoxazoline active agent, 
    PNG
    media_image1.png
    119
    270
    media_image1.png
    Greyscale
, b) poloxamer 124 or poloxamer 181, at least one polar organic solvent miscible with water, wherein no other pharmaceutically acceptable polymers are present. Each recites the at least one isoxazoline active agent is a compound of the following formula
    PNG
    media_image2.png
    148
    307
    media_image2.png
    Greyscale
, Compound of formula (I), instant application. With the amendment, the instant application claims the composition now comprises poloxamer 124 or poloxamer 181, as . 
The claims remain rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment, treats, and treating of a parasite infections or infestations with a compound of formula (Ia), does not reasonably provide enablement for prevention, prevents, and preventing of a parasite infection or infestation with any isoxazoline active agent, as claimed.  The make and/or use the invention commensurate in scope with these claims. 
The instant claims 27-31 are directed to a method for treating or preventing a parasitic infection or infestation in an animal in need thereof for a period of 3 to 6 months which comprises administering the long acting injectable formulation according to any one of claims 2, 4-7, 16, or 22-26 to said animal. Applicant’s data indicates treatment of a parasitic infection or infestation with a compound of formula (Ia), not total prevention with any isoxazoline active agent, as claimed, see page 71, Examples 20 and 21; page 74, Efficacy vs. Rhipicephalus sanguineus (ticks) and Ctenocephalides felis (fleas).
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdAPls 1986) at 547 the court recited eight factors:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The Breadth of the Claims and the Nature of the invention:  The instant 
State of the art:  The skilled artisan would view that prevention would include the total prevention of infection or infestation of parasites, which is unlikely. The prior art, Lahm et al. (US 2010/0254959), teach the use of the compounds of formula 1 for controlling an invertebrate pest by contacting the pest or its environment with a biologically effective amount of a compound or composition of Formula 1, but not the total prevention of invertebrate pests. de Rose et al. (US 2016/0081986) teach a long-acting composition comprising a spiro-azetidine isoxazoline of formula (1) or formula (2). de Rose et al.  teach the composition is a veterinary composition and also comprises glycol ether and at least one veterinarily acceptable solvent, at least one precipitation inhibitor, antioxidant, and additional veterinary agents used in a method of treating an animal with a parasitic infestation by administering the long-acting composition to the animal in need thereof.
	Relative skill of those in the art:  The relative skill of those in the art is high, typically requiring an advanced professional degree.
Predictability or lack thereof in the art:  The skilled artisan would view that total prevention of infection or infestation by a parasite with any isoxazoline active agent, is highly unpredictable. The treatment of infection or infestation by a parasite with an isoxazoline compound of formula (Ia) is more predictable as indicated by Applicant’s data on pages 70-71, Examples 20 and 21; page 74, Efficacy vs. Rhipicephalus sanguineus (ticks) and Ctenocephalides felis (fleas) and the state of the prior art. 
	Amount of Direction provided by the Inventor and Existence of working examples:  In the instant case, applicant provides working examples, for example on pages 71-72, Example 20. The examples use a composition comprising compound of formula (Ia), ethanol, and poloxamer 124. The results indicate compared with a non-treated control, the efficacy against ticks on Day 184, 48 hours after infestation was 74%. On day 185, 72 hours after infestation, efficacy against ticks was 90.4% and efficacy against fleas on Day 193, 24 hours after infestation was 85.6%. The examples do not indicate total prevention of infestation or infection by a parasite; the highest control is 90% against ticks and 85.6% against fleas. In addition, the only compound tested is the compound of formula (Ia). In addition, there are no other examples wherein any isoxazoline active agent, as currently claimed, in claim 1 or a representative number of compounds that fall within the genus of the compound of formula (I), as claimed in claim 2, are tested. As such, the examples do not show that all isoxazoline active agents or all compounds within the genus of the compound of formula (I) provide complete prevention of parasite infestations or infections. 
	Therefore, in view of the Wands factors, e.g., the state of the prior art, limited working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the method in the instant claim as to whether prevention of damage by pests would be likely with an assurance of success.

In view of the scope of enablement rejection, claims 27-31 are being further examined herein below as a method of treating parasite infections or infestation by administering at least one isoxazoline active agent, a poloxamer, and optionally, a co-solvent, in an animal in need thereof. 
Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. Applicant argues that the 112 rejection is overcome due to the claim amendments. In response to Applicant’s argument, claim 27 and claims depending from claim 27 have not been amended. The claims are directed to a method for treating or preventing a parasitic infection or infestation. As indicated herein above, the claims are not enabled for “preventing” parasitic infection or infestation. Claims 27-31 remain rejected for reasons of record. 

New Rejections Necessitated by Amendment filed November 18, 2021
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 22-26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-14 of prior U.S. Patent No. 10,561,641 (‘641). This is a statutory double patenting rejection. 
Claim 22 of the instant application and claim 10 of U.S. Patent No. ‘641 recite the long-acting injectable formulation according the claim 2 and claim 1, respectively, comprising: a) about 5% to 30% (w/v) of an isooxazoline active compound of formula (Ia) 
    PNG
    media_image4.png
    144
    287
    media_image4.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, b) poloxamer 124 or poloxamer 181; c) about 5% to 40% (w/v) of a co-solvent selected from the group consisting of liquid polyethylene glycol, ethanol, isopropanol, and mixtures thereof; d) optionally, about 0.01% to about 2.0% (w/v) of an antioxidant; and e) optionally about 0.01% to about 5.0% (w/v) of a pharmaceutically acceptable additive, excipient or mixtures thereof; wherein the only pharmaceutically acceptable  polymer present in said long-acting injectable composition is said poloxamer and wherein the poloxamer is present in the overall composition in a proportion representing the complement to 100% of the composition. 
Claim 23 of the instant application and claim 11 of U.S. Patent No. ‘641 recite the long-acting injectable formulation according the claims 22 and 10, respectively, wherein 
    PNG
    media_image5.png
    143
    295
    media_image5.png
    Greyscale
or a pharmaceutically acceptable salt thereof. 
Claim 24 of the instant application and claim 12 of U.S. Patent No. ‘641 recite the long-acting formulation according to claim 2 and claim 1, respectively, which further comprises an effective amount of at least one additional pharmaceutically active agent.
Claim 25 of the instant application and claim 13 of U.S. Patent No. ‘641 recite the long-acting formulation according to claim 24 and claim 12, respectively, wherein the additional pharmaceutically active agent is a macrocyclic lactone. 
Claim 26 of the instant application and claim 14 of U.S. Patent No. ‘641 recite the long-acting formulation according to claim 25 and claim 13, respectively, wherein the macrocyclic lactone is abamectin, dimadectin…moxidectin or nemadectin. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-7, and 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lahm et al. (US 8,410,153) in view of de Rose et al. (US 2016/0081986), Pluronic L61 Technical Bulletin (2002, BASF), Pluronic L44 Technical Bulletin (2008, BASF) and Pluronic F127 Technical Bulletin (2012, BASF). Lahm et al., de Rose et al., Pluronic L61 Technical Bulletin, Pluronic L44 Technical Bulletin, and Pluronic F127 Technical Bulletin all cited by Applicant on the IDS dated 11/21/2019. 
Applicant’s Invention
Applicant claims a long-acting injectable formulation for the treatment of parasite infestations or infections in an animal comprising a) an antiparasitic effective amount of at least one isoxazoline active agent, of formula (I) 
    PNG
    media_image6.png
    121
    269
    media_image6.png
    Greyscale
b) poloxamer 124 or poloxamer 181; c) at least one co-solvent which is a polar organic solvent miscible with water; d) optionally, an antioxidant; and e) optionally, at least one pharmaceutically acceptable polymers are present. Applicant claims a method for treating a parasitic infection or infestation in an animal in need thereof for a period of 3 to 6 months which comprising administering the long acting injectable formulation according to any one of claims 2, 4-7, 16, 22-26 to  said animal.
Determination of the scope of the content of the prior art
(MPEP 2141.01)

Lahm et al. teach compounds of Formula 1, 
    PNG
    media_image7.png
    314
    324
    media_image7.png
    Greyscale
 (Abstract, Col. 2, lines 1-24). Lahm et al. teach in claim 1 a compound of Formula 1, wherein R1 if CF3; R2 is H; R3 is Cl, R4 is H, and R5 is CH2C(O)NHCH2CF3, which is the elected compound of instant claims 5 and 
    PNG
    media_image8.png
    266
    290
    media_image8.png
    Greyscale
 (col. 6, lines 12-59). Lahm et al. teach the compounds are administered in a controlled release form, e.g., in a subcutaneous slow release formulation (col. 145, lines 38-40). Lahm et al. teach for parenteral administration including intravenous, intramuscular and subcutaneous injection, a compound can be formulated in suspension, solution or emulsion in oily or aqueous vehicles, and may contain adjuncts such as suspending, stabilizing and/or dispersing agents (col. 145, lines 62-67-col. 146, line 1). Lahm et al. further teach the compounds may also be formulated as a depot preparation.  Such long acting 
    PNG
    media_image9.png
    203
    322
    media_image9.png
    Greyscale
 (col. 107, lines 11-30). Lahm et al. teach that liquid diluents include propylene glycol, and alcohols such as methanol, ethanol, and isopropyl alcohol (col. 107, lines 40-60). Lahm et al. teach surfactants include polymeric surfactants such as block copolymers (col. 108, lines 44-45). Lahm et al. teach that the formulations typically include an antioxidant, such as BHT (butylated hydroxytoluene).  The antioxidant is generally present in amounts of at 0.1-5% (wt./vol) (col. 148, lines 31-35). 
Lahm et al. teach that suitable intervals for the administration of the compounds of formula 1 to homeothermic animals range from about daily to about yearly.  Of note are administration intervals ranging from about weekly to about once every 6 months.  Of particular note are monthly administration intervals (i.e. administering the compound to the animal once every month). Lahm et al. teach in Embodiment B1 a method for 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Lahm et al. do not specifically disclose a poloxamer in the formulations, the concentrations of the ingredients claimed in claims 16 and 22, or that the formulation treats for about 7 months or longer, as claimed in claim 20. It is for this reason de Rose et al., Pluronic L61 Technical Bulletin, Pluronic L44 Technical Bulletin and Pluronic F127 Technical Bulletin are added as secondary references.
de Rose et al. disclose a novel long-acting antiparasitic composition that can be used for the treatment and control of parasitic infestations on animals (page 1, paragraph 5). The long-acting composition comprises a spiro-azetidine isoxazoline, a glycol ether and at least one veterinarily acceptable solvent (page 1, paragraphs 6-7). de Rose et al. disclose the composition further comprises a precipitation inhibitor selected from poloxamer F68 and F127. F127 is also poloxamer P407 (page 1, 
Pluronic® L61 Block Technical Bulletin teaches that Pluronic L61 is a difunctional block copolymer surfactant terminating in primary hydroxyl groups. A nonionic surfactant that is 100% active and relatively nontoxic (page 1, col. 1, paragraph 1). Pluronic L61 is liquid form (page 1, col. 2, Typical physical properties).
Pluronic® L44 INH Technical Bulletin teaches that Pluronic L44 is a difunctional block copolymer surfactant terminating in primary hydroxyl groups. A nonionic surfactant that is 100% active and relatively nontoxic (page 1, col. 1, paragraph 1).  Pluronic L44 is liquid form (page, 1, col. 2, Typical physical properties). 
Pluronic® F127 Technical Bulletin teaches that Pluronic F127 is a difunctional block copolymer surfactant terminating in primary hydroxyl groups. A nonionic surfactant that is 100% active and relatively nontoxic (page 1, col. 1, paragraph 1). Pluronic F127 is cast/micropastille in form (page 1, col. 2, Typical physical properties).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lahm et al., de Rose et al., Pluronic® L61 Technical Bulletin, Pluronic® L44 Technical Bulletin and Pluronic® F127 Technical Bulletin and use a liquid poloxamer in the injectable formulations of the compounds of formula 1 taught by Lahm et al. Lahm et al. teach that the compounds of formula 1 are formulated for parenteral administration including intravenous, KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). While Poloxamer 407, which is taught by de Rose et al. is not liquid a room temperature, as evidenced by the teachings of the Pluronic® F127 Technical Bulletin, one of ordinary skill in the art would have been motivated to try any of the block copolymer surfactants in the Poloxamer family because they are similar. All of the poloxamers, whether liquid or solid, are difunctional block copolymer surfactants terminating in primary hydroxyl groups, nonionic surfactants that are 100% active and relatively nontoxic. As such, one of ordinary skill in the art would have been motivated to try any of poloxamer, including liquid forms, Pluronic® 61 or Pluronic® L44, with a reasonable expectation of success. One of ordinary skill in the art 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lahm et al., de Rose et al., Pluronic® L61 Technical Bulletin, Pluronic® L44 Technical Bulletin and Pluronic® F127 Technical Bulletin and use the concentrations claimed in claims 16 and 22. Lahm et al. teach the formulations will typically contain effective amounts of the active ingredient, diluent and surfactant within the following approximate ranges which add up to 100 percent by weight, specifically within these ranges,
    PNG
    media_image9.png
    203
    322
    media_image9.png
    Greyscale
. Lahm et al. also teach that an antioxidant is used in the formulations in amounts of at least 0.1-5% (wt./vol). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use varying ranges of the active ingredient and other ingredients, such as the diluents (solvents) and surfactants that are taught by Lahm et al. as a matter of routine experimentation and optimization. de Rose et al. teach the isoxazoline active is 4-30% of the composition and the poloxamer is 001-0.2% of the composition. The adjustment 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lahm et al., de Rose et al., Pluronic® L61 Technical Bulletin, Pluronic® L44 Technical Bulletin and Pluronic® F127 Technical Bulletin and use the formulation to treat animals for about 7 months or longer. Lahm et al. teaches that administration intervals range from about weekly to about once every 6 months. However, one of ordinary skill in the art before the effective filing date of the invention would have been motivated to use longer treatment intervals, such as 7 months or longer, because Lahm et al. specifically teaches the suitable intervals for treatment can range from daily to yearly. In addition, based on the teachings of de Rose et al. similar compositions have a preferred dosing administration of at least every 4 to 8 months. As such, one of ordinary skill in the art would have been motivated to extend the treatment to a longer period with a reasonable expectation of success as a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Response to Arguments
Applicant’s arguments, see pages 29-33, filed November 18, 2021, with respect to the rejection of claims 2, 4-7, and 15-31under 35 U.S.C. 103 have been fully 
The examiner will address Applicant’s argument regarding the primary reference, Lahm et al. Applicant argues that Lahm is a very broad disclosure and is mostly directed to agricultural compositions and uses. Applicant argues none of the formulations specifically disclosed in the document is a long-acting injectable formulation. In response to Applicant’s argument, Lahm et al. specifically teach a method for treating ecto- and/or endoparasites comprising administering to and/or on the animal a parasiticidally effective amount of a compound of Formula I. See col. 3, lines 21-25, col. 4, lines 47-48, col. 15, Embodiment B7, Embodiment B8, and Embodiments B10-B12a. Lahm et al. teach in col. 15, Embodiment B5 that the parasiticidally effective amount is administered by injection. Lahm et al. teach that the compositions are presented as parenteral dosage forms, which is an injectable formulation. 
Applicant argues that the efficacy examples Test I to O include tests against fleas and ticks but the only injectable example (Test K) is an injectable formulation in propylene glycol/glycerol formal, without poloxamer. Applicant argues that there is no direction or guidance in Lahm to motivate one of ordinary skill in the art to make a long-acting injectable formulation comprising a poloxamer. In response to Applicant’s arguments, the examiner noted in the rejection of record that the compositions taught by Lahm et al. do not teach the use of a poloxamer or the specific poloxamers currently claimed. It is for this reason de Rose et al., Pluronic® L61 Technical Bulletin, Pluronic® L44 Technical Bulletin and Pluronic® F127 Technical Bulletin were added as secondary 
The claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ERIN E HIRT/Primary Examiner, Art Unit 1616